
	

116 SRES 192 ATS: To authorize testimony and representation in State of Nevada v. Lacamera
U.S. Senate
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 192
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2019
			Mr. McConnell (for himself and Mr. Schumer) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony and representation in State of Nevada v. Lacamera
	
	
 Whereas, in the case of State of Nevada v. Lacamera, Case No. 19FN0945X, pending in the North Las Vegas Justice Court in Nevada, the prosecution has requested the production of testimony from Ariana Morales, an employee of the office of Senator Catherine Cortez Masto;
 Whereas, pursuant to sections 703(a) and 704(a)(2) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the Senate may direct its counsel to represent current and former Members and employees of the Senate with respect to any subpoena, order, or request for testimony relating to their official responsibilities;
 Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of the Senate, no evidence under the control or in the possession of the Senate may, by the judicial or administrative process, be taken from such control or possession but by permission of the Senate; and
 Whereas, when it appears that evidence under the control or in the possession of the Senate may promote the administration of justice, the Senate will take such action as will promote the ends of justice consistent with the privileges of the Senate: Now, therefore, be it
		
	
 That Ariana Morales, an employee of the Office of Senator Catherine Cortez Masto, and any other current or former employee of the Senator's office from whom relevant evidence may be necessary, are authorized to testify in the case of State of Nevada v. Lacamera, except concerning matters for which a privilege should be asserted.
 2.The Senate Legal Counsel is authorized to represent Senator Cortez Masto and any current or former employees of the Senator's office in connection with the production of evidence authorized in section one of this resolution.
